On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded for further proceedings. On remand to this court, and in compliance with the Supreme Court’s opinion of June 17, 1994, 646 So.2d 46 (Ala.1994), this case is remanded for the trial court to consider the evidence in light of the standard set out in Ex parte McLendon, 455 So.2d 863 (Ala.1984).
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and THIGPEN, J., concur.